— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered September 29, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record on appeal contains no indication that the defendant made a motion to withdraw his plea prior to the imposition of sentence on the ground that his plea allocution was inadequate. Therefore, the argument is not preserved for appellate review (see, e.g., People v Lopez, 71 NY2d 662; People v Risalek, 172 AD2d 870; People v Simmons, 171 AD2d 822; People v Ramon, 165 AD2d 887; People v Ramirez, 159 AD2d 392). The record of the defendant’s motion pursuant to CPL 440.10, in which this issue was allegedly raised, is not properly before us (see, e.g., People v Roache, 105 AD2d 811). In any event, were we to entertain this argument in the exercise of our interest of justice jurisdiction, we would find it merit-less (see, People v McVay, 148 AD2d 474).
We have examined the defendant’s remaining contentions and find them to be similarly without merit. Thompson, J. P., Bracken, Sullivan and Lawrence, JJ., concur.